NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-3414
                                       ___________

                                 ANDREW MATTERN;
                                 AMANDA MATTERN,
                                         Appellants

                                             v.

       CITY OF SEA ISLE; POWELL BIRCHMEIER & POWELL; JAMES R.
    BIRCHMEIER, ESQ.; LIEUTENANT ANTHONY GARREFFI; PATROLMAN
    NICHOLAS GIORDANO; DETECTIVE BRIAN HAMILTON; PATROLMAN
     SHAWN LESNIEWSKI; DETECTIVE SERGEANT WILLIAM MAMMELE;
    LIEUTENANT THOMAS MCQUILLEN; JOHN DOES 1-10; ABC, INC, 1-10
                  ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                                 (D.C. No. 1-14-cv-07231)
                     District Judge: Honorable Jerome B. Simandle
                      ____________________________________

                       Submitted under Third Circuit LAR 34.1(a)
                                    April 12, 2016

                Before: AMBRO, SMITH, and KRAUSE, Circuit Judges

                             (Opinion filed: August 24, 2016)



                                        OPINION*

       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
KRAUSE, Circuit Judge.

       Andrew and Amanda Mattern appeal the District Court’s dismissal of their

Fourteenth Amendment due process claims, brought pursuant to 42 U.S.C. § 1983,

against the City of Sea Isle, New Jersey, and several officers with the City of Sea Isle

Police Department. For the reasons that follow, we will affirm.

I.     Background1
       Appellant Andrew Mattern was hired by the City of Sea Isle to help clean up

debris that accumulated along the city’s promenade following Hurricane Sandy. While

driving a large truck in reverse along the promenade at about one or two miles per hour,

Mr. Mattern accidentally struck a pedestrian, Bernice Pasquarello, who had emerged onto

the promenade from a nearby path. She was pronounced dead at the scene. Ms.

Pasquarello was unable to see the reversing truck as a result of large bushes flanking each

side of the access point, which likewise prevented Mr. Mattern from seeing Ms.

Pasquarello. Moreover, Ms. Pasquarello was unable to hear the truck over the

combination of her earmuffs and the twenty-five mile per hour wind gusts coming off the

shore at that time. A post-accident investigation also revealed that the reverse beeper on

Mr. Mattern’s truck was not working on the day of the accident.

       1
         Because we write primarily for the parties, we will recite only as much of the
factual and procedural history of this case as is helpful to our discussion. Because this
case is an appeal from dismissal under Fed. R. Civ. P. 12(b)(6), we accept the allegations
in the complaint as true and draw all reasonable inferences therefrom in the light most
favorable to the Matterns, the non-moving parties. See Sturm v. Clark, 835 F.2d 1009,
1011 (3d Cir. 1987). Accordingly, the following facts are taken from the Matterns’
Amended Complaint and its supporting documents.

                                             2
      After the accident, several police officers from the City of Sea Isle arrived on the

scene. The first, Patrolman Nicholas Giordano, observed that while it appeared Mr.

Mattern was “not impaired,” he was “visibly emotional and shaken up about what

occurred.” J.A. 112, 168. Officer Giordano directed Mr. Mattern to wait on a bench

about twenty-five feet from Ms. Pasquarello’s body until another officer, Detective

Sergeant William Mammele, arrived.

      Upon arrival, Detective Sergeant Mammele similarly observed that Mr. Mattern

was “visibly shaken and very upset” and noted that when he asked Mr. Mattern if he was

“okay,” Mr. Mattern responded, “No, I just killed someone.” J.A. 113, 170. Mammele

asked Mr. Mattern to “tell him what happened,” and Mr. Mattern recounted the accident’s

events in detail. J.A. 170. In his report, Mammele noted that he detected “no sign of

physical impairment nor any odor of alcoholic beverage.” J.A. 170.

      While the police secured the scene, Mr. Mattern was placed in a police car by

Lieutenant Anthony Garreffi. Eventually, Mr. Mattern was joined by Amanda Mattern,

his wife, and Officer Giordano drove the two to a makeshift police station for

investigation. Officer Giordano sat with Mr. Mattern for about an hour in silence until

the arrival of Lieutenant Thomas McQuillen, who noticed that Mr. Mattern was “visibly

upset and appeared to have been crying.” J.A. 176.

      While waiting for other investigators to arrive, Lieutenant McQuillen and the

Matterns “ma[d]e small talk.” J.A. 177. During that time, Mr. Mattern stated repeatedly

that he “was just driving the truck” and “had no idea where [Ms. Pasquarello] came

                                            3
from.” J.A. 115. After several hours at the makeshift station, the Matterns retained an

attorney who instructed them to leave. Before the Matterns left, however, Deacon Joseph

Murphy, a minister who was at the station to speak with police officers and assess their

need for “grief counseling,” asked whether “he was needed to speak to Mr. Mattern,” but

“this request was rejected by the police off-hand, and Deacon Murphy was transported to

the Pasquarello’s residence.” J.A. 118.

       The Matterns allege that, as a result of the accident and the “delay in medical

attention,” Mr. Mattern “suffers from post traumatic stress disorder” for which he

“receives regular therapy” and that his “mental trauma will be explained in detail by [an]

expert medical witness.” J.A. 102-03, 116-17. The Matterns further allege that Mr.

Mattern was in “a state of mind which was visibly abnormal to everyone he encountered”

and that he was “suffering from a mental trauma for which he was actively denied

assistance.” J.A. 114.

       Following these events, the Matterns brought an action pursuant to 42 U.S.C.

§ 1983 against Garreffi, Giordano, Mammele, and McQuillen (collectively, the “Named

Officers”) and a Monell claim2 against the City of Sea Isle claiming violations of Mr.

Mattern’s Fourteenth Amendment rights.3 The District Court dismissed both claims set


       2
        Section 1983 permits claims against a municipality that has adopted a policy,
custom, or practice that caused a violation of a claimant’s constitutional rights. Monell v.
Dep’t of Soc. Servs. of N.Y., 436 U.S. 658, 694 (1978).
       3
        The Matterns agree that where, as here, medical attention is denied to a person
during pre-incarceration detainment, it is the Fourteenth Amendment that is implicated.
However, the Matterns’ brief also references the Fourth and Eighth Amendments. As a
                                              4
out in the Matterns’ Amended Complaint (the “Complaint”) pursuant to Rule 12(b)(6),

and this appeal followed.

II.    Jurisdiction and Standard of Review

       We have jurisdiction over appeals from all final decisions of the district courts

pursuant to 28 U.S.C. § 1291. We review de novo a district court’s dismissal under Fed.

R. Civ. P. 12(b)(6). Merle v. United States, 351 F.3d 92, 94 (3d Cir. 2003). Rule

12(b)(6) instructs that a complaint must be dismissed if, after accepting as true all of the

well-pleaded facts alleged in the complaint, and drawing all reasonable inferences in the

plaintiff’s favor, the complaint fails to show that the plaintiff has a plausible claim for

relief. See, e.g., Hansler v. Lehigh Valley Hosp. Network, 798 F.3d 149, 152 n.2 (3d Cir.

2015). Although a complaint need not contain “detailed factual allegations,” a proper

articulation of the plaintiff’s grounds for relief “requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). We will affirm only if no relief




preliminary matter, we note that the Fourth Amendment is not implicated by denial of
medical care claims. See Natale v. Camden Cty. Corr. Facility, 318 F.3d 575, 581 (3d
Cir. 2003) (discussing the Eighth and Fourteenth Amendments in the context of a denial
of medical care claim). Moreover, as the District Court noted, Mr. Mattern’s Eighth
Amendment rights are not implicated because Mr. Mattern was not a convicted prisoner
at the time of the conduct at issue in this case. Id. (noting the Eighth Amendment applies
only “after [the State] has secured a formal adjudication of guilt in accordance with due
process of law” (alteration in original) (quoting City of Revere v. Mass. Gen. Hosp., 463
U.S. 239, 244 (1983))). For these reasons, the following discussion relates only to Mr.
Mattern’s Fourteenth Amendment rights.

                                               5
could be granted under any set of facts the plaintiff could prove. Evancho v. Fisher, 423
F.3d 347, 351 (3d Cir. 2005).

III.   Discussion

       The Matterns argue on appeal that the Named Officers violated Mr. Mattern’s

Fourteenth Amendment rights in violation of 42 U.S.C. § 1983 by denying him medical

attention for his psychological trauma in the aftermath of the accident. The Matterns

further argue that the City of Sea Isle is liable pursuant to Monell for this constitutional

violation because it failed to properly train its officers and first responders to provide

psychological medical attention to those that cause such accidents. We address each

claim in turn.

       A.        § 1983 Claims Against the Named Officers

       To state a claim under 42 U.S.C. § 1983, the Matterns must show: “(1) that the

conduct complained of was committed by a person acting under color of state law; and

(2) that the conduct deprived [Mr. Mattern] of rights, privileges, or immunities secured

by the Constitution or laws of the United States.” Schneyder v. Smith, 653 F.3d 313, 319

(3d Cir. 2011).4 “The first step in evaluating a § 1983 claim is to ‘identify the exact

contours of the underlying right said to have been violated’ and to determine ‘whether the

plaintiff has alleged a deprivation of a constitutional right at all.’” Nicini v. Morra, 212


       4
        The Named Officers do not dispute that they were acting under color of state
law, nor would the law support such an argument. See, e.g., Black v. Stephens, 662 F.2d
181, 188 (3d Cir. 1981). Therefore, the only question on appeal is whether the Named
Officers violated Mr. Mattern’s constitutional rights.
                                              6
F.3d 798, 806 (3d Cir. 2000) (quoting Cty. of Sacramento v. Lewis, 523 U.S. 833, 841 n.5

(1998)).

       In this case, the particular right at issue is Mr. Mattern’s right to medical care for

psychological and emotional trauma. In assessing a pretrial detainee’s claim that he was

denied medical care, the relevant inquiry is whether the alleged denial was “imposed for

the purpose of punishment or whether it [was] but an incident of some other legitimate

governmental purpose.” Hubbard v. Taylor, 399 F.3d 150, 158 (3d Cir. 2005) (quoting

Bell v. Wolfish, 441 U.S. 520, 538 (1979)). For a denial of medical care to constitute a

violation of the Fourteenth Amendment, the Matterns must demonstrate: “(i) a serious

medical need, and (ii) acts or omissions by [the Named Officers] that indicate deliberate

indifference to that need.” Natale v. Camden Cty. Corr. Facility, 318 F.3d 575, 582 (3d

Cir. 2003) (citing Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999)).5 Notwithstanding

our sympathy for all affected by this tragic accident, we agree with the District Court that




       5
         While the Eighth Amendment itself “has no application” until there has been a
“formal adjudication of guilt,” City of Revere, 463 U.S. at 244, we evaluate these claims
“under the standard used to evaluate similar claims brought under the Eighth
Amendment,” Natale, 318 F.3d at 582; see also City of Revere, 463 U.S. at 244 (stating
that the Fourteenth Amendment provides pretrial detainees with protections “at least as
great as the Eighth Amendment protections available to a convicted prisoner”). There is
an open question of “how much more protection unconvicted prisoners should receive”
under the Fourteenth Amendment. Kost v. Kozakiewicz, 1 F.3d 176, 188 n.10 (3d Cir.
1993). Because the Matterns have not raised this issue on appeal, “we do not decide
whether the Due Process Clause provides additional protections to pretrial detainees
beyond those provided by the Eighth Amendment to convicted prisoners.” Natale, 318
F.3d at 581 n.5.
                                              7
the facts as alleged in the Matterns’ Complaint fail to establish either prong required for a

Fourteenth Amendment denial of medical care claim.

              1.     Serious Medical Need

       First, and with regard to prong one, a medical need is “serious” for purposes of a

denial of medical care claim if it is either “one that has been diagnosed by a physician as

requiring treatment or one that is so obvious that a lay person would easily recognize the

necessity for a doctor’s attention.” Monmouth Cty. Corr. Inst. Inmates v. Lanzaro, 834
F.2d 326, 347 (3d Cir. 1987) (quoting Pace v. Fauver, 479 F. Supp. 456, 458 (D.N.J.

1979), aff’d, 649 F.2d 960 (3d Cir. 1981)).6

       As the District Court noted, the Complaint does not explicitly allege that Mr.

Mattern was diagnosed with Post-Traumatic Stress Disorder (“PTSD”) by a medical

professional. It does allege, however, that Mr. Mattern “suffers from post traumatic

stress disorder” for which he “receives regular therapy” and that his “mental trauma will

be explained in detail by [the Matterns’] expert medical witness.” J.A. 102-03, 117.

Viewed in a light most favorable to the Matterns and drawing all reasonable inferences

therefrom, these allegations raise a reasonable inference that Mr. Mattern has been

diagnosed with PTSD.



       6
         We emphasize that a “serious medical need may exist for psychological or
psychiatric treatment, just as it may exist for physical ills.” Barkes v. First Corr. Med.,
Inc., 766 F.3d 307, 328 n.13 (3d Cir. 2014) (quoting Partridge v. Two Unknown Police
Officers, 791 F.2d 1182, 1187 (5th Cir. 1986)), rev’d on other grounds, Taylor v. Barkes,
135 S. Ct. 2042 (2015).


                                               8
       However, “[t]he ability to satisfy [this] prong with a showing that the injury was

diagnosed by a physician who mandated treatment necessarily contemplates the diagnosis

being made before the defendant’s alleged deliberate indifference.” Burgess v. Fischer,

735 F.3d 462, 477 (6th Cir. 2013).7 For this reason, the post hoc diagnosis described in

the Complaint is insufficient to establish that Mr. Mattern had a serious medical need that

could form the basis of a Fourteenth Amendment denial of medical care claim.

       Nor do the facts as alleged in the Complaint establish the second type of serious

medical need—one that is “so obvious that a lay person would easily recognize the

necessity for a doctor’s attention.” Lanzaro, 834 F.2d at 347. A conclusion that certain

facts would not make a serious medical need obvious to a lay person is not a conclusion

that no such need exists; “[h]eart disease and HIV, unlike, for example, broken legs or

bullet wounds, do not clearly manifest themselves in ways that are obvious and

ascertainable to a lay person.” Montgomery v. Pinchak, 294 F.3d 492, 494 (3d Cir.

2002). In this case, although Mr. Mattern’s being “visibly shaken” and “emotional,”

“crying,” and responding “no” when an officer asked if he was “okay” would indicate to

a lay person that he was distraught as a result of the accident, J.A. 170, 176, these facts

do not demonstrate a medical need “so obvious” that a lay person would “easily

recognize the necessity for a doctor’s attention,” Lanzaro, 834 F.2d at 347. Mr.


       7
         As the Sixth Circuit noted, “if a post hoc diagnosis of the . . . injuries would
suffice” to establish a serious medical need, there would be “no need” for the second
method of establishing such a need, i.e., demonstrating that “an injury was obvious to a
lay person.” Burger, 735 F.3d at 477.

                                              9
Mattern’s ability to make “small talk” with Detective Sergeant Mammele and recount the

accident in detail further supports this conclusion. See, e.g., Grayson v. Ross, 454 F.3d
802, 809 (8th Cir. 2006) (concluding a medical need resulting from substance abuse was

not obvious where the claimant “became combative” while being arrested but

subsequently sat “calmly in the back of the patrol car, followed directions, answered

questions posed, and remained quiet and seated on a bench inside the jail”).

       The Matterns argue that Deacon Murphy’s presence for the purpose of providing

grief counseling to officers who observed the deadly accident demonstrates that police

realize that individuals involved in such accidents require medical attention and thus the

need is obvious. We cannot agree. Whatever support a general policy of having a doctor

available might lend to a plaintiff’s burden to demonstrate an obvious medical need in his

specific case, there was no such policy here. While Deacon Murphy’s presence may

indicate that the police understand the value of a spiritual counselor in the aftermath of an

accident, it does not reflect an understanding of the “necessity for a doctor’s attention”

after such accidents, and thus this argument is also insufficient to show that Mr. Mattern

had an “obvious” need for medical attention. Lanzaro, 834 F.2d at 347 (emphasis

added).

              2.     Deliberate Indifference

       Even assuming that the facts alleged in the Complaint did show that Mr. Mattern

was suffering from a “serious medical need,” the Matterns could not satisfy the second

requirement of their claim—that the Named Officers acted with “deliberate indifference.”

                                             10
Natale, 318 F.3d at 582. For claims evaluated pursuant to Eighth Amendment standards,

deliberate indifference is a “subjective standard of liability” and thus a defendant cannot

be held liable unless he or she “knows of and disregards an excessive risk to [a

complainant’s] health or safety.” Id. (quoting Nicini, 212 F.3d at 811; then quoting

Farmer v. Brennan, 511 U.S. 825, 837 (1994)). We have explained that deliberate

indifference is “evident” in certain circumstances, including: (i) the denial of reasonable

requests for medical treatment that expose the complainant to undue suffering; (ii)

knowledge of the need for medical care and the intentional refusal to provide such care;

or (iii) the delay of necessary medical treatment for non-medical reasons. See Lanzaro,
834 F.2d at 346-47.

       The Matterns invoke the second category of deliberate indifference under

Lanzaro: They argue that Mr. Mattern’s statement that he was “not ok,” together with the

various officers’ observations of Mr. Mattern, “illustrates that the officials were told there

was a need for medical attention and refused to acknowledge” it. Appellants’ Br. 24. As

noted above, however, the Complaint and its supporting documents reflect merely that

the Named Officers noticed that Mr. Mattern was distraught, and, moreover, that they

were able to converse with him and believed he was not impaired. These observations

simply do not demonstrate knowledge of a need for medical care. See Natale, 318 F.3d

at 582. Thus, even viewed in the light most favorable to the Matterns, the allegations in

the Complaint do not rise to the “stringent standard” of deliberate indifference. Bd. of

Cty. Comm’rs v. Brown, 520 U.S. 397, 410 (1997).

                                             11
       B.     § 1983 Claims Against the City of Sea Isle

       Because, as explained above, we conclude that the Matterns have not sufficiently

pleaded a Fourteenth Amendment denial of medical care claim, the Matterns’ Monell

claim against the City of Sea Isle must also fail. City of Los Angeles v. Heller, 475 U.S.
796, 799 (1986) (stating if a municipal employee “inflicted no constitutional injury . . . it

is inconceivable that [the municipality] could be liable”). Accordingly, we will affirm

the District Court’s dismissal of this claim.

IV.    Conclusion

       For the foregoing reasons, we will affirm the order of the District Court.




                                                12